Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites a method, comprising: 
Selecting a time duration based on i) a type of non-volatile memory, of a solid state drive (SSD) and ii) a desired performance of the SSD, the selected time duration associated with a time duration for accessing the SSD; receiving a storage access request to access the SSD; setting a non-volatile memory access timer with the selected time duration; ...”. 
Prior arts like Yoon et al. (US 20090089492 A1) teaches an initial wait time [0089] but it is wait time to wait before starting a command and also uses status polling to determine if the current command is complete and if next command can be issued.
Prior arts like Jayachandran et al.	(US 20090172213 A1) teaches hold-off time and polling time and the values are updated to fine tune each value for each type of 
Prior arts like Erez	(US 20160179373 A1) section [0030-0031], teaches measuring memory access time and sets a timer with some predetermined value Tmin when a memory access command is issued. When the control logic 72 receives an ACK from the memory device 28 indicating that the memory command has been executed, the control logic 72 checks the timer 68. If the ACK was received before the timer 68 is expired, the control logic 72 holds the ACK and forwards the ACK to the processor 44 only after the timer 68 expires. If the ACK was received after the timer 68 has already expired, the control logic 72 forwards the ACK to the processor 44 immediately. Erez section [0036] teaches reconfiguring the Tmin in response to external instruction but did not explicitly specified if the reconfiguring of Tmin is based on the past learning of the access time measurement. 
Prior arts from Cho (US 20120278819 A1) teaches (abstract and section [0035]) using a wait timer for initial wait duration and then a polling timer to detect the completion of the instruction. Cho also teaches updating predicted response time based on previous actual response time. Since Cho’s system uses SSD, the actual response time reflects the type of SSD used. Hence it can be construed that selecting wait time duration for subsequent memory command is based on the type of SSD used.
However, prior arts do not teach selecting a time duration based on a desired performance of the SSD which can be used to either have same desired performance for different type of memory components or fine tune the performance of each different 
Independent claims 8 and 15 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 2-7 are dependent on claim1 and are therefore allowed due at least to this dependence.
Claims 9-14 is dependent on claim 8 and is therefore allowed due at least to this dependence.
Claim 16-20 are dependent on claim15 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Mano Padmanabhan can be reached on (571)272-4210. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).

/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138